                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  RACHEL CONDRY, et al.,                             Case No. 17-cv-00183-VC
                 Plaintiffs,
                                                     ORDER RE HEARING ON RENEWED
           v.                                        MOTION FOR CLASS
                                                     CERTIFICATION
  UNITEDHEALTH GROUP, INC., et al.,
                 Defendants.



       Assume for argument’s sake that it would be appropriate in this case to certify classes of

people who were denied claims for out-of-network services if the evidence showed that UHC

uniformly denied claims for out-of-network services without regard to whether in-network

services were available (with the potential remedy being that all claims be reprocessed with

regard to the availability of in-network services). At tomorrow’s hearing, the parties should be

prepared to address the following, in no particular order:

       •   What evidence supports a conclusion that claims for out-of-network services were
           uniformly denied without regard to the availability of in-network services, and where

           is that evidence in the record?

       •   The plaintiffs make reference to an analysis they conducted of 33,000 claims for out-

           of-network services. Is there evidence in the record that the Court can examine to

           better understand this analysis, and if so where is it?

       •   The plaintiffs assert that, of the 33,000 out-of-network claims they analyzed, 12%

           were allowed. If that’s true (and if the plaintiffs’ methodology for identifying these
           claims as claims for lactation services is reliable), then it would seem to undermine
          the notion that claims were uniformly denied without regard to the availability of

          lactation services in-network. In other words, if the 12% truly consisted of claims for

          out-of-network lactation services (as opposed to some other type of out-of-network

          service), it seems reasonable to assume that many of them were allowed because in-

          network lactation services were unavailable. Have the plaintiffs presented any

          evidence about why this 12% of claims were allowed, and if so where is that in the

          record?

      •   Can the parties better explain the significance of the gap exception? How does the

          gap exception work? Where is the evidence in the record of how it works? Perhaps

          more importantly, where is the evidence of what participants are told about how it

          works? Is there evidence in the record that would help the Court better understand

          whether the gap exception is a reasonable means of obtaining coverage for out-of-

          network lactation services in situations where in-network services are unavailable?

      •   The plaintiffs assert, without explanation, that evidence of the number and percentage

          of claims granted for in-network lactation services is irrelevant. However, this

          information is potentially quite relevant, because it potentially sheds light on how

          widely available in-network lactation services were. In turn, if in-network lactation

          services were widely available, it might support an assumption that the 88% of the
          33,000 claims were denied because of the availability of in-network services (and

          such denials would be consistent with the ACA).

      IT IS SO ORDERED.


Dated: November 20, 2019
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge




                                               2
